11-4132-cv
Tromp v. City of New York et al.

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT
                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE
32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

     At a stated term of the United States Court of Appeals for
the Second Circuit, held at the Daniel Patrick Moynihan United
States Courthouse, 500 Pearl Street, in the City of New York, on
the 8th day of March, two thousand twelve.
PRESENT:
             DENNY CHIN,
             SUSAN L. CARNEY,
                       Circuit Judges,
             STEFAN R. UNDERHILL,
                       District Judge.*

- - - - - - - - - - - - - - - - - - -x

LAMONT TROMP,
          Plaintiff-Appellant,

             v.                                       11-4132-cv

CITY OF NEW YORK, POLICE OFFICER
JOSHUA KONEN, TAX #936882, and JOHN
DOE,
          Defendants-Appellees.
- - - - - - - - - - - - - - - - - - -x
FOR PLAINTIFF-APPELLANT:               RICHARD J. CARDINALE, Brooklyn, New
                                       York.

FOR DEFENDANTS-APPELLEES:              MARTA SOJA ROSS, Edward F.X. Hart,
                                       Boris Zeldin, of Counsel, for
                                       Michael A. Cardozo, Corporation
                                       Counsel of the City of New York,
                                       New York, New York.


      *
          The Honorable Stefan R. Underhill, of the United States
District Court for the District of Connecticut, sitting by
designation.
            Appeal from a judgment and order of the United States

District Court for the Eastern District of New York (Weinstein,

J.).
            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment and order of the district court is

AFFIRMED.

            Plaintiff-appellant Lamont Tromp appeals from the

district court's judgment and order of October 4, 2011, granting

defendants' motion to dismiss on the ground that the settlement

of a previous suit between Tromp and the City released defendants

from liability in the instant case.    The judgment and order

followed the district court's oral ruling on October 3, 2011.     We

assume the parties’ familiarity with the underlying facts,

procedural history of the case, and the issues on appeal.

            "It is well established that settlement agreements are

contracts and must therefore be construed according to general
principles of contract law."   Collins v. Harrison-Bode, 303 F.3d
429, 433 (2d Cir. 2002) (internal quotation marks and alteration

omitted).    "'Where the language of [a] release is clear, effect

must be given to the intent of the parties as indicated by the

language employed.'"   Wang v. Paterson, No. 07-2032, 2008 WL
5272736, at *4 (S.D.N.Y. Dec. 18, 2008) (quoting Shklovskiy v.

Kahn, 709 N.Y.S.2d 208, 209 (2d Dep't 2000)); see McReynolds v.

Richards-Cantave, 588 F.3d 790, 803 (2d Cir. 2009) (looking to

"plain language of the release provision").

            "Words of general release are clearly operative not

only as to all controversies and causes of action between the

                                  2
releasor and releasees which had, by that time, actually ripened

into litigation, but to all such issues which might then have

been adjudicated as a result of pre-existent controversies."

A.A. Truck Renting Corp. v. Navistar, Inc., 916 N.Y.S.2d 194, 196

(2d Dep't 2011) (alteration omitted) (quoting Lucio v. Curran, 2

N.Y.2d 157, 161-62 (1956)).   "[W]hen general language is used in

the releasing document, the release is to be construed most

strongly against the releasor."   Consorcio Prodipe v. Vinci, 544

F. Supp. 2d 178, 189 (S.D.N.Y. 2008) (internal citations and

quotation marks omitted).

          We have conducted an independent review of the record

in light of these principles and affirm the district court's

dismissal of the complaint.

          On October 28, 2010, Tromp filed suit against the City

and certain police officers for alleged constitutional violations

arising out of his arrest on September 10, 2010.    ("Tromp I").
These claims were dismissed on March 16, 2011, upon the execution

of a Stipulation of Settlement.   Stipulation of Settlement and

Order of Dismissal, Tromp v. City of New York, No. 10-4973
(E.D.N.Y. Mar. 16, 2011), ECF No. 11.   In accordance with the

Stipulation, Tromp also signed a General Release.    By the terms

of the General Release, Tromp agreed to

          release and discharge the defendants, the
          City of New York and the individuals name[d]
          herein as "POLICE OFFICERS JOHN DOES 1-3;"
          their successors or assigns; and all past and
          present officials, employees, representatives
          and agents of the City of New York or any
          agency thereof, including, but not limited
          to, the New York City Police Department, from
          any and all claims which were or could have

                                  3
            been alleged by me in the aforementioned
            action, including all claims for attorneys'
            fees, expenses and costs.

General Release, Tromp v. City of New York, No. 10-4973 (E.D.N.Y.

Mar. 16, 2011), ECF No. 10-3.

            Tromp filed the instant action on June 10, 2011,

alleging constitutional violations arising out of an arrest by

City police officers on June 17, 2010.    The district court

dismissed these claims as barred by the Stipulation and General

Release.

            The language of the General Release is plain and

unambiguous, and it is broad in scope.    In consideration for the

payment he received from the City, Tromp relinquished all claims

against the City and its employees that "could have been alleged"

in Tromp I.    See Wang, 2008 WL 5272736, at *4 (similar release

barred any claim plaintiff "could have asserted in the context of

the federal court litigation that the Stipulation concluded").

This included claims arising out of separate, "pre-existent"

events.    See Navistar, 916 N.Y.S.2d at 196.

            The events giving rise to the claims in the instant

action occurred in June 2010.    Appellant filed the complaint in

Tromp I in October 2010.    Although the June 17, 2010 incident

involved a different arrest, it was similar in nature to the

arrest that was the subject of Tromp I.    Therefore, the

allegations at issue here "could have been alleged" in Tromp I.

Accordingly, they are barred by the General Release.      See, e.g.,
Order of Dismissal, Gittens v. City of New York, No. 10-8502

(S.D.N.Y. May 11, 2011), ECF No. 13 (dismissing subsequent civil

                                  4
rights claim against city based on identical release language);

Lewis v. City of New York, No. 10-3266, 2011 WL 3273939, at *7

(E.D.N.Y. July 29, 2011) (entering judgment on the pleadings

under Fed. R. Civ. P. 12(c) based on nearly-identical release

language).

           Tromp argues that the parties intended "to limit the

settlement to the incident at issue" in Tromp I.   (Br. at 6, 9).

In support of this argument, he points to a clause in the

Stipulation stating, "Whereas, the parties now desire to resolve

the issues raised in this litigation."   (Stipulation at 1).    This

clause, however, did not limit the scope of the General Release.

It simply evidenced the parties' intent to resolve the litigation

at hand.   If the parties had desired to enter into a limited

release, barring only claims arising out of the specific events

alleged in Tromp I, they could have expressly done so, but they
did not.   See, e.g., Mandal v. City of New York, No. 02-1234,

2008 WL 754666, at *3 (S.D.N.Y. Mar. 17, 2008) (release only

encompassed claims "arising out of the events alleged in the

Complaint").

           We have considered Tromp's other arguments on appeal

and have found them to be without merit.   Accordingly, the

judgment of the district court is hereby AFFIRMED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk




                                 5